United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hammond, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-2023
Issued: August 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 28, 2017 appellant filed a timely appeal from an August 31, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right hip condition
in the performance of her federal employment, as alleged.
FACTUAL HISTORY
On October 25, 2016 appellant, then a 61-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that her right hip condition was due to working as a letter
carrier for over 37 years. She noted that she first realized her claimed condition and its relation to
1

5 U.S.C. § 8101 et seq.

her federal employment on March 8, 2016. Appellant explained that she required a right hip
replacement, which was scheduled for November 7, 2016. The employing establishment indicated
that appellant had a mounted route.
On November 9, 2016 OWCP received an authorization request from Dr. Nikhil G.
Pandhi, an orthopedic surgeon.2 The date of injury was noted as March 8, 2016.
By development letter dated November 10, 2016, OWCP advised appellant of the
deficiencies in her claim. Appellant was asked to provide additional factual evidence pertaining
to her employment-related exposure. She was also asked to provide additional medical evidence
from a qualified physician which contained a description of her medical history, the history of her
employment exposure, and any nonemployment activities that may contribute to her condition.
Appellant was further advised that the medical report should provide a medical explanation as to
whether and how her work exposure caused or contributed to her diagnosed condition. OWCP
afforded appellant 30 days to submit the requested information.
In response, OWCP received evidence from Dr. Pandhi. This included a copy of
Dr. Pandhi’s November 8, 2016 authorization request, which included a code for repair, revision,
and/or reconstruction procedures on the right pelvis and hip joint.
In a March 21, 2016 report, Dr. Pandhi reported that appellant had severe right hip pain for
two years with severe groin pain from sitting to standing in daily activities. He diagnosed severe
right hip primary osteoarthritis and noted that a right total hip arthroplasty may be necessary. In
an October 27, 2016 report, Dr. Pandhi reported that appellant presented for preoperative testing
as she elected to undergo a right total hip arthroplasty.
In a November 15, 2016 attending physician’s report (Form CA-20), Dr. Pandhi noted that
appellant was first examined on March 8, 2016. The history was reported as “pain for two years.
Denies specific injury. Letter carrier for 37 years. Walks 6 miles daily, stairs, and in/out of truck.”
Dr. Pandhi provided a diagnosis of advanced right hip osteoarthritis. He opined that the
employment activities of years of walking on uneven grounds and up and down stairs on a daily
basis contributed to appellant’s progression of osteoarthritis. Dr. Pandhi noted that appellant
underwent a hip injection on April 13, 2016, but needed a right total hip arthroplasty.
In a November 20, 2016 statement, appellant stated that she had slipped and fallen on ice
in February 2016 and injured her right hip.3 She noted that an x-ray was performed because of the
fall and that the physician recommended a hip replacement. Appellant indicated that she chose to
have an injection first instead of surgery, but the relief only lasted two months. She then stated
that, as a result of her job duties of bending, lifting, walking up and down stairs in various weather
conditions, and walking on unleveled ground for 37 years, her excruciating pain had not gone
away. Appellant indicated that she had been suffering for almost eight months. She stated that
she would not be in this situation if not for her employment as a letter carrier for over 37 years.

2

The service for which authorization was requested was not indicated.

3

There is no evidence that appellant filed a workers’ compensation claim for this alleged incident.

2

By decision dated January 6, 2017, OWCP denied appellant’s occupational disease claim.
It found that she had not established fact of injury because she also related that she had slipped
and fallen on ice in February 2016, which differed from the history provided to her physician.
Following the decision, OWCP received a January 23, 2017 Form CA-20 report from
Dr. Pandhi. Dr. Pandhi indicated that appellant’s pain began in February 2016. He opined that
years of working on uneven ground and up and down stairs on a daily basis have contributed to
appellant’s progression of right hip osteoarthritis. Dr. Pandhi noted that right hip surgery was
scheduled for March 18, 2017.
Incomplete x-ray reports of appellant’s right hip dated February 26 and October 28, 2016
noted advanced/severe right hip osteoarthritis.
On January 23, 2017 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review. In a January 20, 2017 statement, she contended that
her physician made a mistake in reporting that she had pain for two years. Appellant stated that
her right hip pain began in February 2016 and that she went to an urgent care clinic and was
referred to Dr. Pandhi. She asserted that this was a job-related injury due to her 37 years of letter
carrier duties where she climbed up and down flights of stairs, walked on uneven ground, walked
on ice and snow, and stepped up and down from a mail truck.
By decision dated June 21, 2017, an OWCP hearing representative set aside OWCP’s
January 6, 2017 decision as appellant’s earlier slip and fall prior to filing her occupational disease
claim was not a basis for denying fact of injury of the claim. The hearing representative remanded
the case for further factual and medical development and the issuance of a de novo decision
following completion of any further development deemed necessary.
In a July 6, 2017 development letter, OWCP requested additional factual and medical
information from appellant, to include a statement which described how long each day she
performed each of the work activities she claimed caused or contributed to her condition, how long
she had the mounted route the employing establishment mentioned, and to provide further details
about the circumstances of her February 2016 slip and fall. OWCP again afforded appellant 30
days to provide the requested evidence. No additional evidence was received.
By decision dated August 31, 2017, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that the events occurred as alleged.
It noted that she failed to respond to its July 6, 2017 development letter.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that the injury was sustained while in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is causally
4

Id.

3

related to the employment injury.5 To establish fact of injury, an employee must submit evidence
sufficient to establish that he or she experienced a specific event, incident, or exposure occurring
at the time and place, and in the manner alleged.6 An employee must submit medical evidence
establishing that such event, incident, or exposure caused an injury.7 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.8
OWCP’s regulations define the term “[o]ccupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.9 To
establish that an injury was sustained in the performance of duty in an occupational disease claim,
an employee must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.10
An employee has the burden of proof to establish the occurrence of an injury at the time
and place, and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence.11 An employee’s statement that an injury occurred at a given time and in a given manner
is of great probative value and will stand unless refuted by strong or persuasive evidence.12
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious doubt
upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury,
and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s
statement in determining whether a case has been established.13

5

5 U.S.C. § 8101(1); B.B., 59 ECAB 234 (2007); Elaine Pendleton, 40 ECAB 1143 (1989).

6

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

7

Id.

8

R.H., 59 ECAB 382 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

9

20 C.F.R. § 10.5(q); see also Federal (FECA) Procedure Manual, Part 2 -- Claims , Initial Development of Claims,
Chapter 2.800.2b (June 2011).
10
D.H., Docket No. 15-1876 (issued January 29, 2016); D.I., 59 ECAB 158 (2007); Victor J. Woodhams, 41 ECAB
345 (1989).
11

William Sircovitch, 38 ECAB 756, 761 (1987).

12

R.T., Docket No. 08-0408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

13

Betty J. Smith, 54 ECAB 174 (2002).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right hip
condition in the performance of her federal employment, as alleged.
Appellant filed an occupational disease claim and alleged that her right hip condition and
need for total right hip replacement arose from her daily work duties as a letter carrier over the
past 37 years. She subsequently attributed her work duties of climbing up and down flights of
stairs, walking on uneven ground, walking on ice and snow, and stepping up and down in a mail
truck for over 37 years as contributing to her claimed condition. Appellant also related that she
injured her right hip when she slipped and fell on ice in February 2016. The employing
establishment however indicated that she had a mounted route.
In a July 6, 2017 letter, OWCP advised appellant that she should submit additional factual
and medical evidence to establish her claim. It requested that she describe how often she
performed the employment-related activities she believed contributed to her condition. OWCP
also asked her how long she had the mounted route and to provide further details about the
circumstances of her February 2016 slip and fall. No additional evidence was received.
A statement describing the particular employment activities that caused or contributed to
the claimed condition is crucial to appellant’s claim. As noted, appellant’s burden of proof
includes the submission of a factual statement including the time, place, and manner of her injury.
She has alleged in general terms that over 37 years of work activities, including walking and
climbing stairs and climbing in and out of a vehicle, contributed to her right hip condition, but this
mechanism of injury has been called into question as the employing establishment has indicated
that appellant delivered a mounted route. Appellant has also attributed her right hip pain to a slip
and fall event in February 2016. The Board notes that this implicates a specific incident, or
traumatic event, as the cause of appellant’s condition, not work factors that occurred over more
than one work shift. It is therefore unclear whether appellant is actually claiming a traumatic injury
instead of an occupational disease.14 Appellant’s general description of work factors and events
required clarification which she did not provide. The Board finds that appellant’s description of
her job duties is generalized and vague in nature.15 As she did not provide a factual statement

14
Under FECA, a traumatic injury is defined as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is
defined as a condition produced by the work environment over a period longer than a single workday or shift. 20
C.F.R. § 10.5(q).
15

See P.T., Docket No. 14-0598 (issued August 5, 2014).

5

describing in detail the events that caused her to be aware of the claimed injury and when she
began her mounted route, the Board finds that appellant has not met her burden of proof.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a right hip injury in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the June 21, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16

See R.H., Docket No. 15-0508 (issued July 10, 2015).

6

